-   -4
                                                                                         10/05/2021


          IN THE SUPREME COURT OF THE STATE OF MONg iia                          D   Case Number: PR 21-0005


                                       PR 21-0005
                                                                       OCT 0 5 2021
                                                                     Bovven Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of tvtontana

IN RE THE MOTION OF CHRISTOPHER
M. WATTS FOR ADMISSION TO THE                                        ORDER
BAR OF THE STATE OF MONTANA




      Christopher M. Watts has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Watts has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Christopher M. Watts may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this           day of October, 2021




                                                             Chief Just'